
	

113 HR 1939 IH: Skills Investment Act of 2013
U.S. House of Representatives
2013-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1939
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2013
			Mr. Kilmer (for
			 himself and Mr. Polis) introduced the
			 following bill; which was referred to the Committee on Education and the Workforce,
			 and in addition to the Committee on Ways
			 and Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Workforce Investment Act of
		  1998 to establish lifelong learning accounts programs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Skills Investment Act of
			 2013.
		2.Findings and
			 purpose
			(a)FindingCongress
			 finds the following:
				(1)It will not be possible for adult workers
			 in the United States to maintain a high standard of living in a competitive
			 global economy without a dramatic increase in their skills.
				(2)Workers need
			 up-to-date skills and skill credentials to keep pace with the changing and
			 increasingly complex demands of the 21st century economy.
				(3)The
			 fastest-growing occupations and best-paying jobs are those that require some
			 postsecondary education. Maintaining a competitive edge requires knowledge and
			 other skills. Increases in a country’s overall level of educational attainment
			 lead to increases in its overall rate of economic growth.
				(4)The high cost of
			 education and skill development has limited the options of many workers.
			 Current major benefits such as the use of a HOPE tax credit or a Coverdell
			 education savings account are not available to students who attend school less
			 than half-time. Other workers do not earn enough to qualify for available
			 education and training tax credits and deductions. Most available financial aid
			 is intended for full-time students studying for degrees rather than the many
			 adults who cannot attend education or skill development programs full-time
			 because of demanding family and work commitments.
				(5)Employers
			 increasingly need workers with 21st century workplace and technical skills to
			 stay competitive.
				(b)PurposeThe
			 purpose of this Act is to establish an innovative program to support lifelong
			 learning, that—
				(1)motivates workers
			 to participate in education and skill development activities in which the
			 workers would not otherwise participate;
				(2)provides a
			 financial incentive to workers to save for education and skill development
			 activities for their careers, and better manage their careers by upgrading, at
			 the time and place of their choosing, their skills;
				(3)offers workers
			 labor market and career information to make informed choices when enhancing
			 skills to prosper in today’s dynamic and highly competitive global economy;
			 and
				(4)provides an
			 incentive to small employers to invest in and offer learning opportunities to
			 improve their employees’ skills and productivity.
				3.Lifelong Learning
			 Accounts
			(a)In
			 generalSubtitle B of title I
			 of the Workforce Investment Act of 1998 (29 U.S.C. 2811 et seq.) is
			 amended—
				(1)by redesignating chapter 6 as chapter 7;
			 and
				(2)by inserting after
			 chapter 5 the following:
					
						6Lifelong learning
				accounts
							135.DefinitionsIn this chapter:
								(1)Career
				pathwayThe term career
				pathway means a series of connected education and training strategies
				and support services that enable individuals to—
									(A)secure industry
				relevant certification;
									(B)obtain employment
				within an occupational area and to advance to higher levels of future education
				and employment in that area; and
									(C)progress through one or more postsecondary
				education or training options.
									(2)Career
				planThe term career plan means an individual
				employment plan described in section 134(d)(3)(C)(ii) that—
									(A)describes a
				worker's career goal, and steps or alternative routes associated with acquiring
				the skills and skill credentials needed to achieve the goal; and
									(B)includes labor market and career
				information on local in-demand industries and high growth industries.
									(3)Education or
				skill developmentThe term education or skill
				development means an activity provided—
									(A)through a program
				or course of instruction by a postsecondary educational institution described
				in section 122(a)(2)(A);
									(B)through a
				registered apprenticeship program; or
									(C)through a program
				or course of instruction that provides training services, within the meaning of
				section 134(d)(4).
									(4)Eligible
				education or skill development expenseThe term eligible
				education or skill development expense means an amount paid for a
				program or course of instruction (including a registered apprenticeship
				program) of career-related education or skill development, provided by an
				eligible provider, including—
									(A)tuition, fees, and
				similar payments;
									(B)payments for
				books, supplies, equipment, tools, and information technology devices, required
				for such program or course; and
									(C)any expenses related to an assessment of an
				eligible worker’s prior learning or competency used to award credit for or
				placement in a program or course of instruction.
									(5)Eligible
				providerThe term eligible provider means—
									(A)a postsecondary
				educational institution described in section 122(a)(2)(A) or a provider
				described in section 122(a)(2)(B); or
									(B)a provider
				identified as an eligible provider of training services under section
				122(e).
									(6)Eligible
				workerThe term eligible worker means an
				individual—
									(A)who is age 16 or older;
									(B)on whose behalf a
				lifelong learning account is established; and
									(C)who, on the date
				of application for the establishment of the account, was employed, was
				self-employed, or had previously been employed and was looking for work.
									(7)Institution of
				higher educationThe term institution of higher
				education has the meaning given the term in section 101(a) of the Higher
				Education Act of 1965 (20 U.S.C. 1001(a)).
								(8)Labor market and
				career informationThe term labor market and career
				information means information about—
									(A)a regional labor
				market and promising industries and occupations for a worker in that
				market;
									(B)skills and skill
				credentials needed by a worker to achieve the worker's career goal; and
									(C)skill and work
				experience assessment results for the worker.
									(9)Lifelong
				learning account
									(A)In
				generalThe term lifelong learning account means an
				individual eligible worker’s federally tax exempt portable education savings
				account, established as a trust—
										(i)that contains
				contributions, which may be made by the worker, the worker’s employer, or a
				third party, or which may be made by the worker and matched by the
				employer;
										(ii)that is
				established for the purpose of paying for eligible education and skill
				development expenses, to bolster the worker’s existing career or a transition
				to a new career; and
										(iii)for
				which—
											(I)no contribution
				may be accepted unless the contribution is in cash;
											(II)except in the
				case of a rollover contribution, the total amount of contributions to the
				account, by the worker, the employer, or a third party, may not exceed $5,000
				for a single taxable year;
											(III)no part of the
				trust assets may be invested in life insurance contracts;
											(IV)no part of the
				trust assets may be invested in any collectible (as defined in section 408(m)
				of the Internal Revenue Code of 1986);
											(V)the assets of the
				trust may not be commingled with other property except in a common trust fund
				or common investment fund;
											(VI)the interest of
				an individual in the balance in the individual's account shall be
				nonforfeitable; and
											(VII)no distribution
				shall be made from the account except for eligible education or skill
				development expenses or after an event described in section
				135E(b)(4)(I).
											(B)Adjustment for
				inflationThe amount set forth in subparagraph (A)(iii)(I) shall
				be adjusted in accordance with increases in the Consumer Price Index for all
				urban consumers of the Bureau of Labor Statistics.
									(10)One-Stop
				centerThe term one-stop center means a one-stop
				center referred to in section 134(c).
								(11)Registered
				apprenticeship programThe term registered apprenticeship
				program means a program—
									(A)with an industry
				skills training approach that combines technical and theoretical
				training—
										(i)through structured
				on-the-job learning with related instruction (in a classroom or through
				distance learning) while an individual is employed, working under the direction
				of qualified personnel or a mentor, and earning incremental wage increases
				aligned to enhanced job proficiency; and
										(ii)resulting in the acquisition of nationally
				recognized and portable certificate, including a certificate of completion of
				apprenticeship; and
										(B)carried out under a plan approved by the
				Office of Apprenticeship or a State agency recognized by the Department of
				Labor, and meeting the standards required under sections 29 and 30 of title 29,
				Code of Federal Regulations (or any corresponding similar regulation or
				ruling), including such matters as the requirement for a written apprenticeship
				agreement.
									(12)State
				agencyThe term State agency means an agency
				appointed under section 135B(b)(1).
								(13)TrusteeThe
				term trustee means a Governor-designated entity, which may be a
				bank (as defined in section 408(n) of the Internal Revenue Code of 1986), that
				demonstrates to the Governor that the entity will establish and manage a
				lifelong learning account in a manner consistent with the requirements of this
				chapter, which demonstration may be accomplished by showing a record of success
				in establishing and managing similar retirement or education savings
				accounts.
								(14)WorkerThe
				term worker means an individual—
									(A)who is age 16 or
				older; and
									(B)who is employed,
				is self-employed, or was previously employed and is looking for work; or
									135A.Lifelong
				learning account programsThe
				Secretary shall make grants to States to pay for the Federal share of
				establishing lifelong learning account programs, to enhance and expand
				education and skill development activities for eligible workers.
							135B.State
				supplemental plans
								(a)In
				generalFor a State to be eligible to receive a grant under this
				chapter, the Governor of the State shall submit a five-year plan to the
				Secretary at such time, in such manner, and containing such information as the
				Secretary may require.
								(b)ContentsThe
				plan shall consist of a supplement to the State plan described in section 112
				and shall include, at a minimum—
									(1)information
				identifying a fiscal and administrative agency that is a member of the State
				board appointed by the Governor of the State to design, establish, and
				implement the lifelong learning account program proposed for the State;
									(2)(A)an assurance that the
				Governor of the State will designate, on the recommendation of the State Board,
				a trustee to establish and manage the lifelong learning accounts of eligible
				workers throughout the entire State; and
										(B)a
				description of any criteria, developed in cooperation with State board, other
				than criteria issued under this chapter, that the Governor will use to
				designate such a trustee;
										(3)information
				describing the formula the State will use to allocate funding equitably to
				local areas within the State to provide assistance to one-stop centers, as
				described in section 135C(a)(1)(C);
									(4)information
				describing how the State board will oversee the design, establishment, and
				implementation of the lifelong learning accounts program;
									(5)a description of
				the State requirements for the program, including requirements to ensure that
				the trustee manages the lifelong learning accounts in a manner consistent with
				the fiscal control and accounting procedures described in paragraph
				(11);
									(6)a schedule for
				implementation of the lifelong learning account program, which (notwithstanding
				any other provision of this chapter) may specify implementation in phases if
				the schedule provides for full statewide implementation not later than 2 years
				after the date of approval of the plan;
									(7)(A)(i)a description of the
				career information, guidance, counseling, and related activities to be carried
				out through the one-stop centers in the State, to enable workers seeking to
				establish or use a lifelong learning account to make informed decisions about
				meeting their education and skill development needs, including labor market and
				career information, career planning, and information on the high-skill,
				high-demand industries identified under subparagraph (B) and related career
				pathways; and
											(ii)a description of information to be
				provided as described in paragraphs (2), (3), and (4) of section 135E(a);
				and
											(B)information, as reported in the State
				plan, identifying high-skill, high-demand industries in each region of the
				State or in the State, and sets of courses aligned with the needs of those
				industries, and services, that constitute career pathways;
										(8)a description of
				the methods the State agency will use to determine and carry out State-level
				activities described in section 135C(b) and any criteria established by the
				State for State contributions under section 135C(a)(2);
									(9)a description of
				how the State agency will monitor and assess the implementation (including
				operation) of the lifelong learning account program, including a description of
				the methods the State agency will use for collecting and reporting data on the
				program as required by the Secretary and providing technical assistance to the
				one-stop centers in the State, to implement and continuously improve the
				implementation of a fully operational lifelong learning account program;
									(10)information
				describing how the State will use the funds the State receives under this
				chapter to leverage other Federal, State, local, and private resources, to
				maximize the effective use of those resources and maximize the effectiveness of
				the lifelong learning account program, and to expand the participation of
				workers (especially lower-income workers) and employers (especially small and
				mid-sized employers) in the program;
									(11)an assurance that
				the State agency will provide for fiscal control and accounting procedures to
				ensure the proper disbursing of and accounting for funds made available to the
				State through the grant and for funds paid into lifelong learning
				accounts;
									(12)a description of
				the process that the State used to provide an opportunity for comment on, and
				input on the development of, the State supplemental plan by the State board and
				by the public, representatives of business, and representatives of labor
				organizations;
									(13)(A)an assurance that the
				State agency will, at the request of a eligible worker who has moved to a
				second State, direct the trustee managing the worker's lifelong learning
				account to transfer the account to a trustee in the second State and will
				otherwise comply with the portability plan described in subsection (e);
				and
										(B)a description of the means by which
				the State agency will direct the transfers, and otherwise comply with the
				portability plan, referred to in subparagraph (A);
										(14)if the State
				requires a minimum amount of contributions described in section 135E(b)(2)(B),
				the minimum amount;
									(15)an assurance that
				the State will participate in any evaluation or research conducted under
				section 135H; and
									(16)an assurance that the State will use no
				more than 10 percent of the funds for administrative costs.
									(c)Request for
				waiverAt the election of a
				State, the State may include in the plan a request for a waiver of section
				135E(b)(4)(D), to permit a one-stop center staff or system operator of the
				statewide web-based system in the State to rely on an eligible worker’s
				statement described in section 135E(b)(4)(C)(iv). The Secretary may approve the
				request as a portion of the plan, or may deny the request.
								(d)Supplemental plan submission and
				approvalA State supplemental
				plan submitted to the Secretary under this section by a Governor shall be
				considered to be approved by the Secretary at the end of the 90-day period
				beginning on the day the Secretary receives the plan, unless the Secretary
				makes a written determination, during the 90-day period, that the plan is
				inconsistent with the provisions of this chapter.
								(e)Portability
				planThe Secretary shall
				develop, in consultation with State agencies and other entities and
				individuals, a plan to ensure the portability of lifelong learning accounts
				among States. The plan shall address the extent of portability of lifelong
				learning accounts established for eligible workers. The Secretary shall ensure
				that States comply with the plan, in determining whether to approve State
				supplemental plans under this section.
								(f)Modifications to planA State may submit modifications to a State
				supplemental plan in accordance with the requirements of this section and
				section 135C(c) as necessary during the period covered by the plan.
								(g)Compliance with
				plan requirementsA State
				shall comply with the requirements of the State supplemental plan to be
				eligible to receive funds under this chapter. Nothing in this chapter shall be
				construed to affect the eligibility of a State for an allotment under section
				127 or 132, or financial assistance under the Wagner-Peyser Act (29 U.S.C. 49
				et seq.), on the basis of the State's compliance with the requirements of the
				State supplemental plan.
								135C.State
				activities
								(a)In
				generalA State that receives
				a grant under this chapter—
									(1)shall use the funds made available through
				the grant—
										(A)for the design, establishment, and
				implementation (including monitoring and assessment) of lifelong learning
				accounts programs, as described in subsection (b);
										(B)to provide funds to one or more trustees in
				the State for the establishment and management of lifelong learning accounts as
				described in section 135E(b); and
										(C)to provide
				assistance to the one-stop centers in the State, to enable the one-stop center
				staff to carry out the responsibilities described in section 135E(a);
				and
										(2)may, after
				carrying out paragraph (1), use a portion of the grant funds to make
				contributions to lifelong learning accounts in the State that meet criteria
				established by the State, such as accounts to which small- and mid-sized
				employers have made contributions or accounts of lower-income eligible
				workers.
									(b)State-Level
				activitiesThe State agency shall design, establish, and
				implement (including monitoring and assessing) the lifelong learning accounts
				program, including—
									(1)establishing and
				maintaining a worker-accessible statewide web-based system to provide the
				assistance described in paragraphs (1) through (4) of section 135E(a) and meet
				the applicable requirements of section 135E(b);
									(2)developing
				outreach and marketing activities to be carried out in the State;
									(3)reviewing the
				State list of training services providers compiled under section 122(e)(4) to
				determine the currency and accuracy of the list, updating the list, improving
				the format of the list, and increasing access to the list;
									(4)providing capacity
				building and technical assistance to local boards, one-stop center staff, (and
				employees of such centers who provide career information, guidance, counseling,
				and related activities), and eligible providers, with respect to the
				authorities and responsibilities of such entities under this chapter;
									(5)developing,
				disseminating, and presenting information on the lifelong learning account
				program of the State to workers, employers, and general public, and carrying
				out creative efforts to engage private sector organizations (such as labor
				organizations, industry organizations, and nonprofit organizations) and public
				sector organizations as partners in the program; and
									(6)preparing reports
				for the State board for the State, containing assessments of the
				program.
									(c)State board
				responsibilitiesThe State board for the State shall—
									(1)make
				recommendations to the Governor about the designation of a trustee;
									(2)provide advice to
				the Governor and the State agency on a general vision for a lifelong learning
				account program that suggests ways to create opportunities for all workers, but
				especially for workers earning less than 200 percent of the poverty line or
				workers without a degree from a 2-year or 4-year nationally recognized
				postsecondary (or not participating in an apprenticeship program), to
				successfully participate in the program, with the goal of improving their
				skills and the likelihood of long-term prosperity for themselves and their
				families;
									(3)provide
				independent advice to the State agency about the operation and performance of
				the lifelong learning account program, and, as appropriate, enter into
				contracts for studies or assessments of the program in order to provide that
				advice;
									(4)review and provide
				advice to the Governor on proposals for State supplemental plans; and
									(5)receive and
				comment on reports from the trustee and the State agency, containing
				assessments of the lifelong learning account program, and from, as appropriate,
				the Secretary and other entities evaluating or researching the program.
									135D.Local
				supplemental plans
								(a)In
				generalEach local board shall develop and submit to the Governor
				a local supplemental plan, in partnership with the appropriate chief elected
				official. The plan shall be consistent with the State supplemental plan.
								(b)ContentsThe
				plan shall consist of a supplement to the local plan described in section 118
				and shall include, at a minimum—
									(1)the description
				referred to in section 135B(b)(7)(A), with respect to information and
				activities to be provided through the one-stop centers in the local area
				involved;
									(2)an assurance that
				the local one-stop delivery system will, through the one-stop centers in the
				local area, provide the assistance described in paragraphs (1) through (5) of
				section 135E(a);
									(3)an assurance that
				the one-stop center staff for the one-stop centers in the local area will
				coordinate activities carried out through the centers with State-level
				activities, including the operation of the statewide web-based system, to
				provide the assistance described in paragraphs (1) through (4) of section
				135E(a);
									(4)information
				describing how the local board will use the funds the local area receives under
				this chapter to leverage other Federal, State, local, and private resources, to
				maximize the effective use of those resources and maximize the effectiveness of
				the lifelong learning account program in the State, and to expand the
				participation of workers (especially lower-income workers) and employers
				(especially small- and mid-sized employers) in the program; and
									(5)other assurances
				as required by the Governor.
									(c)Supplemental plan submission and
				approvalA local supplemental
				plan submitted to a Governor under this section by a local board and chief
				elected official shall be considered to be approved by the Governor at the end
				of the 90-day period beginning on the day the Governor receives the plan,
				unless the Governor makes a written determination, during the 90-day period,
				that—
									(1)deficiencies in
				activities carried out under this chapter have been identified, and the local
				area has not made acceptable progress in implementing corrective measures to
				address the deficiencies; or
									(2)the plan is
				inconsistent with the provisions of this chapter.
									135E.Local
				activities
								(a)One-Stop center
				staffThe one-stop center staff that receives assistance under
				section 135C(a)(1)(C) shall use the assistance to—
									(1)provide career
				information, guidance, counseling, and related activities for workers seeking
				to establish or use a lifelong learning account, including labor market and
				career information, career planning, and information on the high-skill,
				high-demand industries, in the region involved, that are identified under
				section 135B(b)(7)(B) and related career pathways;
									(2)provide
				information on lifelong learning accounts, and assistance in establishing and
				using lifelong learning accounts, including applying to establish such an
				account;
									(3)provide
				information on eligible providers, their education and skill development
				programs or courses, and the eligible education or skill development expenses
				associated with the programs or courses;
									(4)provide
				information about other public or private education or skill development
				activities (other than activities eligible for funding through a lifelong
				learning account) that workers may be eligible to participate in to meet their
				education and skill development needs;
									(5)carry out outreach
				and marketing activities; and
									(6)meet the
				applicable requirements of subsection (b).
									(b)TrusteesA trustee shall establish and manage
				lifelong learning accounts in accordance with the following
				requirements:
									(1)Establishment
										(A)RequestA worker who resides in a State and who
				meets the requirements of section 135(6) but does not have a lifelong learning
				account may, at the election of the worker, request a lifelong learning
				account. The worker may submit the request through a one-stop center (to the
				one-stop center staff) or through the statewide web-based system (to the system
				operator). The request shall include an assurance that the employer of the
				worker has not required, coerced, or influenced the worker to establish the
				account.
										(B)InformationOn receipt of a request described in
				subparagraph (A) for such a worker, the one-stop center staff involved or the
				operator of the web-based system shall supply information to the worker on the
				manner in which the account will be managed, the requirements for withdrawing
				and using funds from the account, and information on the prohibition and
				procedure described in paragraph (4)(H), and will ask the worker to acknowledge
				receipt of the information.
										(C)EstablishmentOn receiving the acknowledgment from the
				worker, the one-stop center staff or system operator shall forward the
				application to the appropriate trustee, who shall establish the account.
										(2)Contributions
										(A)In
				generalA contribution may be made to an eligible worker's
				lifelong learning account by—
											(i)the worker;
											(ii)the employer of
				the worker, who may provide contributions without regard to the worker's
				contributions, or as matching funds; or
											(iii)a third party,
				such as the State, a political subdivision of the State, the Federal government
				through any Federal program; an individual, or a foundation.
											(B)Minimum
				contribution for employer contributionsThe State may require a
				worker to provide a minimum amount of contributions to the worker's lifelong
				learning account before permitting the worker's employer to provide employer
				contributions under this paragraph.
										(3)TransfersIf
				the eligible worker moves to a second State, at the request of the eligible
				worker, the State described in paragraph (1) shall direct the trustee to
				transfer the worker's lifelong learning account to the second State, in
				compliance with the portability plan described in subsection (d). The program
				requirements of the lifelong learning account program in the second State shall
				apply to the account.
									(4)Withdrawal of
				amounts
										(A)Application to
				one-stop center staff
											(i)In
				generalAn eligible worker who desires to withdraw funds from the
				worker's lifelong learning account shall submit an application to withdraw the
				funds—
												(I)at a one-stop
				center, to the one-stop center staff; or
												(II)through the
				statewide web-based system, to the system operator.
												(ii)AssuranceThe
				application shall include assurances that—
												(I)the worker is not requesting funds for
				routine health and safety training or training that relates to use of new
				equipment that is otherwise covered by the employer;
												(II)the worker is not
				requesting funds for an education or skill development activity that was
				previously provided by the worker’s employer or that is an activity for which
				the employer previously provided financial assistance (such as tuition
				assistance) to workers, if the employer initiates discontinuance of the
				activity or financial assistance, respectively, less than 6 months before the
				date of the request; and
												(III)the employer of
				the worker has not required, coerced, or influenced the worker to establish the
				account or to use, or refrain from using, funds from the account for any type
				of education or skill development activity for which the worker may use the
				funds under this chapter, or for an activity described in subclause (I) or
				(II).
												(B)ServicesThe
				one-stop center staff or system operator shall offer career information,
				guidance, counseling, and related activities described in subsection (a)(1) to
				the eligible worker.
										(C)Application to
				trusteeOn receiving or declining the services described in
				subparagraph (B) the eligible worker shall submit an application to the
				one-stop center staff or system operator, for the trustee, containing—
											(i)a
				career goal (and, if developed, a career plan);
											(ii)a
				description of the career-related education or skill development activity to be
				funded through the withdrawal;
											(iii)the eligible
				provider who will provide the education or skill development activity;
				and
											(iv)a
				statement of the eligible education or skill development expense associated
				with the activity.
											(D)VerificationExcept
				in a State covered by a waiver approved under section 135B(c), on receiving the
				application, the one-stop center staff or system operator shall endeavor to
				verify the amount of the expense specified on the statement described in
				subparagraph (C)(iv). If the one-stop center staff or system operator is able
				to verify the amount (or is in a State covered by such a waiver), and the
				application contains the items described in clauses (i) through (iv) of
				subparagraph (C), the one-stop center staff or system operator shall forward
				the application to the trustee.
										(E)ApprovalThe
				trustee shall approve the application not later than 10 days after receipt,
				unless—
											(i)the application
				fails to contain an item described in clause (i) through (iv) of subparagraph
				(C); or
											(ii)the amount in the
				eligible worker’s account is less than the amount of the expense specified on
				the statement described in subparagraph (C)(iv).
											(F)DisbursementOn
				approving the application, the trustee shall disburse the amount of the expense
				specified on the statement to the eligible provider. In the event that the
				amount of the expense includes an amount for an item described in section
				135(4)(B), and that amount is not payable to the provider, the provider may
				reimburse the worker for the amount of that item.
										(G)Failure to
				disburseIf, not earlier than 10 days after the date on which the
				trustee has received the application, the trustee has failed to approve or
				disapprove the application, or has approved the application but failed to make
				a disbursement as provided in subparagraph (F), the eligible worker may bring
				an action in a court of appropriate jurisdiction to compel disbursement of the
				amount.
										(H)Prohibition on
				employer requirements, coercion, or influence
											(i)In
				generalNo employer of the eligible worker, or contributor to the
				worker’s lifelong learning account, may require, coerce, or influence a worker
				to establish the account, or to use, or refrain from using, funds from the
				account for any type of education or skill development activity for which the
				worker may use the funds under this chapter, or any activity described in
				subclause (I) or (II) of subparagraph (A)(ii).
											(ii)Grievance or
				complaintAn eligible worker alleging a violation of this
				subparagraph may file a grievance or complaint in accordance with section
				181(c).
											(I)Special
				disbursementsFor purposes of
				this paragraph, any disbursement (or request for disbursement) made after the
				account beneficiary dies, becomes disabled (within the meaning of section
				72(m)(7) of the Internal Revenue Code of 1986), or has attained age 70, shall
				be treated as a disbursement (or request for disbursement) for eligible
				education or skill development expenses.
										(5)Treatment of
				account
										(A)Separation or
				divorceIf a separation or divorce agreement awards the lifelong
				learning account, or the benefits of the account, of an eligible worker to the
				worker's spouse or former spouse, the trustee shall transfer the account to the
				spouse or former spouse.
										(B)DeathOn
				the death of an eligible worker—
											(i)if
				the designated beneficiary for the lifelong learning account elects the
				application of this clause, such designated beneficiary shall be treated as the
				account beneficiary for purposes of such account; or
											(ii)in any case not
				described in clause (i), the trustee shall pay the funds in the account to the
				beneficiary, and close the account.
											(c)OversightConsistent
				with its responsibilities to oversee the one-stop delivery system in the local
				area, the local board shall oversee the implementation of the lifelong learning
				account program in the local area, and shall monitor and assess the performance
				of the program.
								135F.Federal
				share
								(a)In
				generalThe Federal share of the cost described in section 135A
				for administering the lifelong learning accounts program established by this
				chapter shall be 80 percent.
								(b)Non-Federal
				shareThe State may provide the non-Federal share of the cost in
				cash or in-kind, fairly evaluated, including plant, equipment, or services. The
				State may provide the non-Federal share from State, local, or private
				sources.
								135G.Trustee
				reports
								(a)PreparationEach State that carries out a lifelong
				learning account program under this chapter shall require each trustee in the
				State to annually prepare a report containing information on contributions to
				and withdrawals from such accounts in the State, an assessment of the State
				lifelong learning account program, and information on such additional matters
				as the Secretary of Labor, after consultation with the Secretary of the
				Treasury, may require.
								(b)SubmissionThe
				trustee shall submit each such report to the Governor and the State legislature
				of the State. The Governor shall transmit each such report to the Secretary of
				Labor, the Secretary of the Treasury, and Congress, and shall make the report
				available to the general public.
								135H.Evaluations
				and other research
								(a)In
				generalThe Secretary shall
				conduct evaluations and other research, directly or through grants or
				contracts, to determine the effectiveness of the lifelong learning account
				programs carried out under this chapter in meeting the objectives of this
				chapter.
								(b)Methodology and
				research designsThe Secretary shall use appropriate methodology
				and research designs for the evaluations and research.
								(c)TopicsIn
				conducting the evaluations and research, the Secretary may address topics
				including whether the programs increased the wages or salaries of workers,
				resulted in promotions, new positions, or better positions for the workers,
				increased the number of workers who acquired industry-recognized skill
				credentials, enhanced the job performance of workers, or increased worker
				retention.
								(d)ReportThe
				Secretary shall submit to Congress a report containing the results of each
				evaluation or research project conducted under this section.
								135I.Study on
				contributions from Federal programs
								(a)StudyThe
				Secretary, in conjunction with the Secretary of Health and Human Services,
				shall conduct a study concerning whether, and the degree to which, States
				should be permitted to use funds available under a covered program to make
				contributions to lifelong learning accounts of eligible workers in the State,
				and concerning the impacts on the covered program.
								(b)ReportNot
				later than 24 months after the date of enactment of the Skills Investments Act
				of 2013, the Secretary of Labor shall submit to Congress a report containing
				the results of the study and any recommendations for legislation the Secretary
				determines to be appropriate.
								(c)DefinitionIn
				this section, the term covered program means the program of block
				grants to States for temporary assistance for needy families established under
				part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.), an
				employment and training program carried out under section 6(d)(4) of the Food
				Stamp Act of 1977 (7 U.S.C. 2015(d)(4)), the portion of a program of employment
				and training activities carried out under chapter 5 that is funded through
				individual training accounts described in section 134(d)(4)(G), the activities
				(including training, other employment services, and provision of allowances)
				carried out under part II of subchapter B of chapter 2 of title II of the Trade
				Act of 1974 (29 U.S.C. 2295 et seq.), and another Federal employment and
				training program identified by the Secretary.
								135J.Eligibility
				for other Federal benefitsNo
				Federal agency may take into consideration the amount deposited to, or
				withdrawn from, an eligible worker's lifelong learning account in determining
				the eligibility of the worker for any benefit or service under any provision of
				Federal law, including any education or skill development benefit or service,
				other than this
				chapter.
							.
				(b)Conforming
			 amendmentThe table of
			 contents in section 1(b) of the Workforce Investment Act of 1998 is
			 amended—
				(1)by redesignating
			 the item relating to the chapter heading of chapter 6, as the item relating to
			 the chapter heading of chapter 7, of subtitle B of title I; and
				(2)by inserting after
			 the items relating to chapter 5 of that subtitle the following:
					
						
							Chapter 6—Lifelong learning accounts
							Sec. 135. Definitions.
							Sec. 135A. Lifelong learning account programs.
							Sec. 135B. State supplemental plans.
							Sec. 135C. State activities.
							Sec. 135D. Local supplemental plans.
							Sec. 135E. Local activities.
							Sec. 135F. Federal share.
							Sec. 135G. Trustee reports.
							Sec. 135H. Evaluations and other research.
							Sec. 135I. Study on contributions from Federal
				programs.
							Sec. 135J. Eligibility for other Federal
				benefits.
						
						.
				4.Authorization of
			 appropriationsSection 137 of
			 the Workforce Investment Act of 1998 (29 U.S.C. 2872) is amended by adding at
			 the end the following:
			
				(d)Lifelong
				learning account programsThere is authorized to be appropriated to
				carry out chapter 6 such sums as may be necessary for each of fiscal years 2015
				through
				2020.
				.
		5.Credit for
			 contributions to lifelong learning accounts
			(a)In
			 generalSubpart C of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by
			 inserting after section 36B the following new section:
				
					36C.Contributions
				to lifelong learning accounts
						(a)Credit
				allowedIn the case of an eligible individual, there shall be
				allowed as a credit against the tax imposed by this chapter for the taxable
				year an amount equal to the applicable percentage of the contributions (other
				than rollover contributions described in subsection (e)(5)) paid in cash during
				such taxable year by or on behalf of such individual to a lifelong learning
				account of such individual.
						(b)Limitations and
				definitions related to allowance of credit
							(1)Dollar
				limitationThe amount of contributions taken into account under
				subsection (a) with respect to any eligible individual for any taxable year
				shall not exceed the lesser of—
								(A)$3,000, or
								(B)an amount equal to
				the compensation (as defined in section 219(f)(1)) includible in the
				individual’s gross income for such taxable year.
								(2)Limitations
				based on modified adjusted gross income
								(A)Phaseout of
				dollar limitation based on account beneficiary’s modified adjusted gross
				incomeThe $3,000 amount
				contained in paragraph (1)(A) shall be reduced (but not below zero) by the
				account beneficiary’s reduction amount.
								(B)Per contributor
				limitation based on contributor’s modified adjusted gross
				incomeIn the case of a contributor who is an individual (other
				than an employer of the account beneficiary), the aggregate amount of the
				contributions of such contributor which may be taken into account under
				subsection (a) with respect to any eligible individual for any taxable year
				shall not exceed the excess (if any) of $3,000 over such contributor’s
				reduction amount.
								(C)Account
				beneficiary’s reduction amountFor purposes of subparagraph (A),
				the account beneficiary’s reduction amount is the amount which bears the same
				ratio to $3,000 as—
									(i)the excess
				of—
										(I)the account
				beneficiary’s modified adjusted gross income for such taxable year, over
										(II)$100,000 (twice
				such amount in the case of a joint return), bears to
										(ii)$20,000 (twice
				such amount in the case of a joint return).
									For
				purposes of the preceding sentence, the term modified adjusted gross
				income means adjusted gross income increased by any amount excluded from
				gross income under section 911, 931, or 933.(D)Contributor’s
				reduction amountFor purposes of subparagraph (B), the
				contributor’s reduction amount is the amount that would be determined under
				subparagraph (C) if contributor were substituted for
				account beneficiary each place it appears therein.
								(E)Special rule for
				married individuals filing a separate returnIn the case of a
				married individual filing a separate return, subparagraph (C)(I)(II) shall be
				applied by substituting zero for the dollar amount
				therein.
								(3)Treatment of
				employer contributions
								(A)Exclusion from
				gross incomeGross income shall not include any contribution to a
				lifelong learning account made by an employer of the account beneficiary to the
				extent that the aggregate amount of such contributions made during the taxable
				year does not exceed the limitation in effect under paragraph (1) (determined
				without regard to subparagraph (B) of this paragraph) for such taxable year
				with respect to such beneficiary.
								(B)Coordination
				with creditThe limitation which would (but for this
				subparagraph) apply under paragraph (1) with respect to the eligible individual
				for any taxable year shall be reduced (but not below zero) by the aggregate
				amount contributed to lifelong learning accounts of such individual which is
				excludable from the taxpayer’s gross income for such taxable year under
				subparagraph (A) (and such amount shall not be taken into account in
				determining the credit under subsection (a)).
								(4)Applicable
				percentageFor purposes of this section, the term
				applicable percentage means—
								(A)50 percent with
				respect to the first $500 of contributions taken into account under subsection
				(a) with respect to any eligible individual for any taxable year, and
								(B)25 percent with
				respect to so much of such contributions as exceeds $500.
								(5)Eligible
				individualFor purposes of this section, the term eligible
				individual means any individual for any taxable year if, as of the first
				day of such taxable year, such individual has attained age 16.
							(c)Lifelong
				learning accountsFor purposes of this section—
							(1)In
				generalThe term lifelong learning account means a
				trust created or organized in the United States as a lifelong learning account
				under a lifelong learning account program established by a State under chapter
				6 of subtitle B of title I of the Workforce Investment Act of 1998 exclusively
				for the purpose of paying the eligible education or skill development expenses
				of the account beneficiary and maintained by a trustee consist with the
				requirements of section 135E(b) of such Act, but only if the written governing
				instrument creating the trust meets the following requirements:
								(A)No contribution
				will be accepted unless it is in cash.
								(B)Except in the case
				of a rollover contribution described in subsection (e)(5), no contribution will
				be accepted if such contribution, when added to all previous contributions to
				the trust for the calendar year, would exceed $5,000.
								(C)The trust assets
				will be held by a trustee who will administer the trust consistent with the
				requirements of such lifelong learning account program and this section.
								(D)No part of the
				trust assets will be invested in life insurance contracts.
								(E)No part of the
				trust assets will be invested in any collectible (as defined in section
				408(m)).
								(F)The assets of the
				trust will not be commingled with other property except in a common trust fund
				or common investment fund.
								(G)The interest of an
				individual in the balance in his account is nonforfeitable.
								(H)No distribution
				shall be made from the account except—
									(i)for eligible
				education or skill development expenses, or
									(ii)after an event
				described in subsection (e)(2)(B).
									(2)Eligible
				education or skill development expenseThe term eligible
				education or skill development expense means any eligible education or
				skill development expense (as defined in section 135 of the Workforce
				Investment Act of 1998) which meets the requirements of subclauses (I) and (II)
				of section 135E(b)(4)(A)(ii) of such Act.
							(3)Account
				beneficiaryThe term account beneficiary means the
				individual on whose behalf the lifelong learning account was
				established.
							(4)TrusteeThe
				term trustee has the meaning given the term in section 135 of the
				Workforce Investment Act of 1998.
							(5)Certain rules to
				applyRules similar to the following rules shall apply for
				purposes of this section:
								(A)Section 219(f)(3)
				(relating to time when contributions deemed made).
								(B)Section 408(g)
				(relating to community property laws).
								(C)Section 408(h)
				(relating to custodial accounts).
								(d)Tax treatment of
				accounts
							(1)In
				generalA lifelong learning
				account is exempt from taxation under this subtitle unless such account has
				ceased to be a lifelong learning account. Notwithstanding the preceding
				sentence, any such account is subject to the taxes imposed by section 511
				(relating to imposition of tax on unrelated business income of charitable, etc.
				organizations).
							(2)Nonqualified
				distribution treated as account terminationIf there is a nonqualified distribution (as
				defined in subsection (e)) from a lifelong learning account for any taxable
				year—
								(A)such account shall
				cease to be treated as a lifelong learning account as of the close of such
				taxable year, and
								(B)any amounts in
				such account as of the close of such taxable year shall be treated as
				distributed to the account beneficiary on the last day of such taxable year and
				shall be treated as not used to pay eligible education or skill development
				expenses.
								(3)Application of
				other rules treating certain events as account terminationsRules
				similar to the rules of paragraphs (2) and (4) of section 408(e) shall apply to
				lifelong learning accounts, and any amount treated as distributed under such
				rules shall be treated as not used to pay eligible education or skill
				development expenses.
							(e)Inclusion of
				distributions in gross income
							(1)Inclusion in
				gross incomeAny amount distributed out of a lifelong learning
				account shall be included in gross income by the account beneficiary.
							(2)Additional
				tax
								(A)In
				generalExcept as otherwise provided in this subsection, the tax
				imposed by this chapter on the account beneficiary for any taxable year in
				which there is a nonqualified distribution from a lifelong learning account
				shall be increased by 10 percent of the amount of such distribution.
								(B)ExceptionsSubparagraph
				(A) and subsection (d)(2) shall not apply if the distribution is made after the
				account beneficiary dies, becomes disabled (within the meaning of section
				72(m)(7)), or has attained age 70.
								(3)Nonqualified
				distributionFor purposes of
				this section, the term nonqualified distribution means the excess
				(if any) of—
								(A)the aggregate
				distributions from the account during the taxable year, over
								(B)the eligible
				education or skill development expenses of the account beneficiary for the
				taxable year.
								(4)Excess
				contributions returned before due date of return
								(A)In
				generalIf any excess contribution is contributed for a taxable
				year to any lifelong learning account of an individual, paragraphs (1) and (2)
				and subsection (d)(2) shall not apply to distributions from the lifelong
				learning accounts of such individual (to the extent such distributions do not
				exceed the aggregate excess contributions to all such accounts of such
				individual for such year) if—
									(i)such distribution
				is received by the individual on or before the last day prescribed by law
				(including extensions of time) for filing such individual’s return for such
				taxable year, and
									(ii)such distribution
				is accompanied by the amount of net income attributable to such excess
				contribution.
									Any net
				income described in clause (ii) shall be included in the gross income of the
				individual for the taxable year in which it is received.(B)Excess
				contributionFor purposes of
				subparagraph (A), the term excess contribution means any
				contribution (other than a rollover contribution described in paragraph (6))
				which is not taken into account for purposes of determining the credit allowed
				under subsection (a) or the amount excludable from the taxpayer’s gross income
				under subsection (b)(3).
								(5)Rollover
				contributionAn amount is
				described in this paragraph as a rollover contribution if it meets the
				requirements of subparagraphs (A) and (B).
								(A)In
				generalParagraphs (1) and (2) and subsection (d)(2) shall not
				apply to any amount paid or distributed from a lifelong learning account to the
				account beneficiary to the extent the amount received is paid into a lifelong
				learning account for the benefit of such beneficiary not later than the 60th
				day after the day on which the beneficiary receives the payment or
				distribution.
								(B)LimitationThis
				paragraph shall not apply to any amount described in subparagraph (A) received
				by an individual from a lifelong learning account if, at any time during the
				1-year period ending on the day of such receipt, such individual received any
				other amount described in subparagraph (A) from a lifelong learning account to
				which paragraphs (1) and (2) did not apply by reason of the application of this
				paragraph.
								(6)Transfer of
				account incident to divorceThe transfer of an individual’s interest in
				a lifelong learning account to an individual’s spouse or former spouse under a
				divorce or separation instrument described in subparagraph (A) of section
				71(b)(2) shall not be considered a taxable transfer made by such individual
				notwithstanding any other provision of this subtitle, and such interest shall,
				after such transfer, be treated as a lifelong learning account with respect to
				which such spouse is the account beneficiary.
							(7)Treatment after
				death of account beneficiary
								(A)Treatment if
				designated beneficiary is spouse or elects to continue accountIf
				any individual acquires the account beneficiary’s interest in a lifelong
				learning account by reason of being the designated beneficiary of such account
				at the death of the account beneficiary and such individual elects the
				application of this subparagraph, such lifelong learning account shall be
				treated as if such designated beneficiary were the account beneficiary.
								(B)Other
				cases
									(i)In
				generalIf, by reason of the death of the account beneficiary,
				any person acquires the account beneficiary’s interest in a lifelong learning
				account in a case to which subparagraph (A) does not apply—
										(I)such account shall
				cease to be a lifelong learning account as of the date of death, and
										(II)an amount equal
				to the fair market value of the assets in such account on such date shall be
				includible if such person is not the estate of such beneficiary, in such
				person’s gross income for the taxable year which includes such date, or if such
				person is the estate of such beneficiary, in such beneficiary’s gross income
				for the last taxable year of such beneficiary.
										(ii)Deduction for
				estate taxesAn appropriate
				deduction shall be allowed under section 691(c) to any person (other than the
				decedent or the decedent’s spouse) with respect to amounts included in gross
				income under clause (I) by such person.
									(f)ReportsThe
				trustee of a lifelong learning account shall make such reports regarding such
				account to the Secretary and to the account beneficiary with respect to
				contributions, distributions, and such other matters as the Secretary may
				require under regulations. The reports required by this subsection shall be
				filed at such time and in such manner and furnished to such individuals at such
				time and in such manner as may be required by those
				regulations.
						.
			(b)Tax on excess
			 contributionsSection 4973 of the Internal Revenue Code of 1986
			 is amended—
				(1)by striking
			 or at the end of subsection (a)(4), by inserting
			 or at the end of subsection (a)(5), and by inserting after
			 subsection (a)(5) the following new paragraph:
					
						(6)a lifelong learning account (within the
				meaning of section 36C(c)),
						,
				and
				(2)by adding at the
			 end the following new subsection:
					
						(h)Excess
				contributions to lifelong learning accountsFor purposes of this section, in the case
				of lifelong learning accounts (within the meaning of section 36C(c)), the term
				excess contributions means the sum of—
							(1)the aggregate amount contributed for the
				taxable year to the accounts (other than rollover contributions described in
				section 36C(e)(5)) which is not taken into account for purposes of determining
				the credit allowed under section 36C(a) or the amount excludable from the
				taxpayer’s gross income under section 36C(b)(3), and
							(2)the amount
				determined under this subsection for the preceding taxable year, reduced by the
				sum of—
								(A)the distributions
				out of the accounts with respect to which additional tax was imposed under
				section 36C(e)(2)(A) for the taxable year, and
								(B)the excess (if
				any) of—
									(i)the maximum amount
				of contributions which may be taken into account under section 36C(a) for the
				taxable year, over
									(ii)the amount
				contributed to the accounts for the taxable year.
									For
				purposes of this subsection, any contribution which is distributed out of the
				lifelong learning account in a distribution to which section 36C(e)(5) applies
				shall be treated as an amount not
				contributed..
				(c)Tax on
			 prohibited transactions
				(1)Paragraph (1) of
			 section 4975(e) of the Internal Revenue Code of 1986 (relating to prohibited
			 transactions) is amended by redesignating subparagraph (G) as subparagraph (H),
			 by striking or at the end of subparagraph (F), and by inserting
			 after subparagraph (F) the following new subparagraph:
					
						(G)a lifelong
				learning account described in section 36C(c),
				or
						.
				(2)Subsection (c) of
			 section 4975 of such Code is amended by adding at the end the following new
			 paragraph:
					
						(7)Special rule for
				lifelong learning accountsAn individual for whose benefit a
				lifelong learning account is established shall be exempt from the tax imposed
				by this section with respect to any transaction concerning such account (which
				would otherwise be taxable under this section) if, with respect to such
				transaction, the account ceases to be a lifelong learning account by reason of
				the application of paragraph (2) or (3) of section 36C(d) to such
				account.
						.
				(d)Failure To
			 provide reports on lifelong learning accountsParagraph (2) of
			 section 6693(a) of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of subparagraph (D), by redesignating
			 subparagraph (E) as subparagraph (F), and by inserting after subparagraph (D)
			 the following new subparagraph:
				
					(E)section 36C(f)
				(relating to lifelong learning accounts),
				and
					.
			(e) Exclusion from
			 employment taxes
				(1)Federal
			 Insurance Contributions ActSubsection (a) of section 3121 of the
			 Internal Revenue Code of 1986 is amended by striking or at the
			 end of paragraph (22), by striking the period at the end of paragraph (23) and
			 inserting ; or, and by inserting after paragraph (23) the
			 following new paragraph:
					
						(24)any payment made to or for the benefit of
				an employee if at the time of such payment it is reasonable to believe that the
				employee will be able to exclude such payment from income under section
				36C(b)(3).
						.
				(2)Railroad
			 retirement taxSubsection (e) of section 3231 of such Code is
			 amended by adding at the end the following new paragraph:
					
						(13)Learning
				account contributionsThe
				term compensation shall not include any payment made to or for the
				benefit of an employee if at the time of such payment it is reasonable to
				believe that the employee will be able to exclude such payment from income
				under section
				36C(b)(3).
						.
				(3)Unemployment
			 taxSubsection (b) of section
			 3306 of such Code is amended by striking or at the end of
			 paragraph (19), by striking the period at the end of paragraph (20) and
			 inserting ; or, and by inserting after paragraph (20) the
			 following new paragraph:
					
						(21)any payment made to or for the benefit of
				an employee if at the time of such payment it is reasonable to believe that the
				employee will be able to exclude such payment from income under section
				36C(b)(3).
						.
				(4)Withholding
			 taxSubsection (a) of section
			 3401 of such Code is amended by striking or at the end of
			 paragraph (22), by striking the period at the end of paragraph (23) and
			 inserting ; or, and by inserting after paragraph (23) the
			 following new paragraph:
					
						(24)any payment made to or for the benefit of
				an employee if at the time of such payment it is reasonable to believe that the
				employee will be able to exclude such payment from income under section
				36C(b)(3).
						.
				(5)Social security
			 trust funds held harmlessThere is hereby appropriated (out of any
			 money in the Treasury not otherwise appropriated) for each fiscal year to each
			 fund under the Social Security Act an amount equal to the reduction in the
			 transfers to such fund for such fiscal year by reason of the amendment made by
			 paragraph (1).
				(f)Exemption from
			 ERISA requirementsSubsection (b) of section 4 of the Employee
			 Retirement Income Security Act of 1974 is amended by striking or
			 at the end of paragraph (4), by striking the period at the end of paragraph (5)
			 and inserting ; or, and by inserting after paragraph (5) the
			 following new paragraph:
				
					(6)such plan is maintained solely for the
				purposes of establishing, and making contributions to, lifelong learning
				accounts (within the meaning of section 36C(c) of the Internal Revenue Code of
				1986) on behalf of
				employees.
					.
			(g)Conforming
			 amendments
				(1)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after the item relating to section
			 36B the following new item:
					
						
							Sec. 36C. Contributions to lifelong learning
				accounts.
						
						.
				(2)Section
			 6211(b)(4)(A) of such Code is amended by inserting 36C, after
			 36B,.
				(3)Section 1324(b)(2)
			 of title 31, United States Code, is amended by inserting 36C,
			 after 36B,.
				(h)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.
			6.Credit for small
			 businesses with respect to lifelong learning account programs
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business related credits) is amended
			 by adding at the end the following new section:
				
					45S.Lifelong
				learning accounts credit
						(a)In
				generalFor purposes of section 38, in the case of an eligible
				employer, the lifelong learning accounts credit is the sum of—
							(1)the lifelong
				learning account contributions credit, and
							(2)the lifelong
				learning account administrative costs credit.
							(b)Lifelong
				learning account contributions credit
							(1)In
				generalFor purposes of this section, the term lifelong
				learning account contributions credit means the amount equal to 25
				percent of the aggregate amount paid or incurred by the taxpayer during the
				taxable year as contributions to lifelong learning accounts (within the meaning
				of section 36C(c)) of employees of the taxpayer.
							(2)Dollar
				limitationThe amount of the contributions taken into account
				under paragraph (1) with respect to any employee for any taxable year shall not
				exceed $3,000.
							(c)Lifelong
				learning account administrative costs credit
							(1)In
				generalFor purposes of this section, the term lifelong
				learning account administrative costs credit means the amount equal to
				50 percent of the aggregate amount paid or incurred by the taxpayer during the
				taxable year as administrative expenses in carrying out a program to make
				payments to the lifelong learning accounts (within the meaning of section
				36C(c)) of employees of the taxpayer.
							(2)Dollar
				limitationThe amount of the credit determined under this
				subsection for any taxable year shall not exceed—
								(A)$500 per eligible
				employer for the first credit year and each of the 2 taxable years immediately
				following the first credit year, and
								(B)zero for any other
				taxable year.
								(3)First credit
				yearFor purposes of this subsection, the term first credit
				year means the first taxable year for which the taxpayer claims a credit
				under this section.
							(4)Special
				rulesFor purposes of this subsection, rules similar to the rules
				of paragraphs (1), (2), and (3) of section 45E(e) shall apply.
							(d)Eligible
				employerFor purposes of this
				section, the term eligible employer has the meaning given such
				term by section 408(p)(2)(C)(I) applied—
							(1)by substituting
				250 employees for 100 employees in subclause (I)
				thereof,
							(2)for purposes of
				determining eligibility for the lifelong learning account contributions credit
				for any taxable year, without regard to subclause (II) thereof, and
							(3)for purposes of determining eligibility for
				the lifelong learning account administrative costs credit for any taxable year,
				by treating the plan described in subsection (c)(1) as the plan referred to in
				such subclause (II).
							(e)Recapture in
				case of employee coercion, etcIf the Secretary, after consultation with
				the Secretary of Labor, determines that the taxpayer has required, coerced, or
				influenced an employee to establish a life long learning account or to use, or
				refrain from using, funds from the account for any eligible education or skill
				development expense (as defined in section 36C)—
							(1)the tax imposed on
				the taxpayer under this subtitle for the taxable year which includes the date
				of such determination shall be increased by the amount of the credits allowed
				under this section to the taxpayer for all taxable years which include any
				portion of the period during which such requirement, coercion, or influence
				occurred, and
							(2)no credit shall be
				allowed to the taxpayer under this section for the taxable year which includes
				the date of such determination and the succeeding taxable
				year.
							.
			(b)Credit part of
			 general business creditSection 38(b) of the Internal Revenue
			 Code of 1986 is amended by striking plus at the end of paragraph
			 (35), by striking the period at the end of paragraph (36) and inserting
			 , plus, and by adding at the end the following new
			 paragraph:
				
					(37)the lifelong
				learning accounts credit determined under section
				45S.
					.
			(c)Deduction for
			 unused creditSection 196(c) of the Internal Revenue Code of 1986
			 is amended by striking and at the end of paragraph (13), by
			 striking the period at the end of paragraph (14) and inserting ,
			 and, and by adding at the end the following new paragraph:
				
					(15)the lifelong learning accounts credit
				determined under section
				45S.
					.
			(d)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new item:
				
					
						Sec. 45S. Lifelong learning accounts
				credit.
					
					.
			(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.
			
